Citation Nr: 1003224	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-30 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1960 to 
February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought. 

The Veteran testified at a September 2009 Board hearing 
before the undersigned Veterans Law Judge.  The hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral scarring of the tympanic membranes of the ears 
and a hearing defect of the right ear were noted on the 
Veteran's November 1960 enlistment examination.

3.  In December 1960, the Veteran underwent myringotomy of 
the right ear; five days later tympanic membranes of the 
right ear were healed and hearing was adequate for active 
service.

4.  There is no evidence of an increase during service in the 
hearing defect of the right ear noted at entrance.

5.  Current hearing loss of the right ear is not likely a 
result of myringotomy of the right ear performed during 
active service in December 1960.

6.  There is no evidence of tuberculosis in active service; 
chest x-rays on enlistment and separation examinations were 
negative.  

7.  There is no medical evidence of the existence of 
tuberculosis, active or inactive, currently; or of the 
existence of tuberculosis, active or inactive, within three 
years of active service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 
3.385 (2009).

2.  Tuberculosis was not incurred in active military service, 
nor may it be presumed to have been incurred.  38 U.S.C.A. §§ 
1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.370 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).

Further, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2009).  Specifically, VA 
must notify the claimant of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The Board finds that the predecisional notice letter dated in 
August 2005 substantially complied with the notice 
requirements.  The notice letter informed the claimant of 
what evidence was required to substantiate the claims and of 
the claimant's and VA's respective duties for obtaining 
evidence.  The Veteran was asked to submit evidence and/or 
information in his possession to the RO.  While the notice 
letter did not inform the claimant of the type of evidence 
necessary to establish an effective date and disability 
rating for the disabilities on appeal, the Board finds that 
the failure to provide this type of notice is harmless 
because the preponderance of the evidence is against the 
appellant's claims and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All service treatment records and 
available post-service medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim.  

A VA examination with respect to the right ear hearing loss 
claim was obtained in December 2006.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examination for the claim for right ear hearing 
loss is adequate, as it is predicated on a reading of the 
medical records in the Veteran's claims file.  It considered 
all of the pertinent evidence of record, to include the 
Veteran's service and post-service medical records and the 
statements of the appellant, and provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  

The Board acknowledges that the Veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for tuberculosis.  Under the law, an examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the Veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for tuberculosis because such an 
examination would not provide any more pertinent information 
than is already associated with the claims file.  The Veteran 
has not been shown to have had a disease, event, or injury 
during active military service or for many years thereafter, 
if ever.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which a current 
disorder, if any, could be related, the Board finds that a VA 
examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease). 

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain chronic diseases, including 
active tuberculosis, may be established on a presumptive 
basis by showing that the disease manifested itself to a 
degree of 10 percent or more within a certain period of time 
from the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In the case of tuberculosis, the 
disease must have become manifest within three years of 
discharge from service.  38 C.F.R. § 3.307(a)(3).  Service 
connection for organic diseases of the nervous system, 
including sensorineural hearing loss, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38  
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111; 38 C.F.R. § 
3.304(b).  To rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3-2003; see also Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in the 
underlying disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence").  It is an "onerous" evidentiary 
standard, requiring that the pre-existence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003); citing Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet.  App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2  Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").
I.  Right Ear Hearing Loss

The Veteran contends that his right ear hearing loss 
preexisted military service and was aggravated by such 
service.  The Board agrees that right ear hearing loss pre-
existed his military service because it was noted by the 
examiner on his November 1960 enlistment examination.  
Although the examiner referred only to "hearing defect" and 
did not specify right or left ear, the audiometric testing 
results clearly showed hearing loss in the right ear:





HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
15 (25)
5 (15)
10 (20)
45 (50)
LEFT
20 (35)
10 (20)
5 (15)
0 (10)
5 (10)

(NOTE:  Before November 1, 1967, audiometric results were 
reported by the military in standards set forth by the 
American Standards Association (ASA).  (VA used ASA standards 
on or before June 30, 1966.)  Those are the figures on the 
left of each column and are not in parentheses.  Since the 
mid-1960s, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI) and have been used by the military, for the 
most part, unless otherwise noted.  (VA has used ISO-ANSI 
standards, unless otherwise noted, since July 1, 1966.)  In 
order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by 
the figures in parentheses.)

In addition, the enlistment examiner noted that the Veteran 
had bilateral scarring of the tympanic membranes and assigned 
a "2" in the physical profile box (PULHES) for hearing.  
(In a physical profile block on an examination report there 
are six categories (P, U, L, H, E, S), including "H" for 
hearing.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992), quoting Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 
1987).  "PULHES"reflects overall physical and psychiatric 
condition on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level  
of medical fitness for retention in the military service).  
Further, the December 2006 VA audiological examiner, after a 
review of the record on appeal, stated that "medical records 
documented at least a moderate high frequency hearing loss in 
the right ear . . . at induction."  

The evidence noted above reflects that the Veteran's right 
ear hearing loss pre-existed service.  There is no evidence 
in the record to the contrary.   Accordingly, the Board finds 
that the preponderance of the evidence shows that the 
Veteran's right ear hearing loss pre-existed his active duty 
service.  

In so finding, the Board notes that the presumption of sound 
condition does not apply in this case because hearing loss of 
the right ear was noted on examination at the time of 
entrance to active duty.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 
3.304(b).  Thus, the Board need not rebut the presumption 
with clear and unmistakable evidence of the pre-existence of 
the disorder but need only show the pre-existence by a 
preponderance of the evidence.  38 U.S.C.A. § 5107(b) (noting 
that benefit of the doubt is given to the claimant on "any 
issue material to the determination of a matter"); Gilbert, 
1 Vet. App. at 55 (benefit of the doubt rule does not apply 
to each and every issue but only to an issue "material to 
the determination").  This is so because, without the 
application of the presumption of soundness, which raises the 
evidentiary bar to the standard of clear and unmistakable 
evidence to show the pre-existence of a disease or injury, 
the usual evidentiary standard applies to issues material to 
the ultimate determination in the case, and that standard is 
that the preponderance of the evidence must be "against" 
any material issue that is not favorable to the Veteran's 
claim.  See Gilbert, 1 Vet. App. at 54 (the preponderance of 
the evidence must be against the claim for it to be denied).  
The issue of a whether the disability claimed to be service 
connected existed before service is an issue material to the 
claim for service connection.  

The remaining issue in this case is whether the pre-existing 
right ear hearing loss was aggravated during active service.  
In this regard, the Veteran's service treatment records 
indicate that he was seen at the Ear, Nose and Throat (ENT) 
clinic in December 1960 complaining of pain and providing a 
history of infection in his right ear.  The examiner noted 
that there was a question about his hearing acuity prior to 
this infection.  On examination, the examiner noted early 
otitis media of the right ear and that the veteran had had an 
upper respiratory infection (URI).  The examiner noted, "MT 
[(membrana tympani or tympanic membrane or eardrum) was] 
thick".  A myringotomy of the right ear was performed.  
There was minimal fluid.  Antibiotics were prescribed.  The 
Veteran was to return to the clinic the following Wednesday 
and, if the infection was clear, an audiogram was to be 
performed.

The STRs include the ENT consultation sheet from when the 
Veteran returned to the clinic the following Wednesday, 
December 21, 1960, and it appears from this sheet that an 
audiogram was performed but the findings from that testing 
are not of record.  The doctor noted, "Has high tone loss" 
of the right ear "which may represent E.T. [eustachian tube] 
blockage."  The doctor noted that the E.T., "however, 
inflates easily."  The doctor concluded that the tympanic 
membrane was healed and that hearing was "adequate for USN 
[United States Navy]," i.e., adequate for active service.  
No further audiometric testing was done before separation 
from active duty in February 1961.  Upon separation, 
whispered voice testing was 15/15 for each ear, and the 
Veteran was assigned a "1" for hearing in the physical 
profile block (PULHES) of the examination report.

Following service, the record is absent for complaints, 
diagnosis, or treatment for right ear hearing loss until a 
February 2006 private audiological examination conducted by 
the Benke Ear, Nose, and Throat Clinic noted "significant 
asymmetry in high frequencies."  

In December 2006 the Veteran presented for a VA examination 
and was diagnosed with high frequency right ear sensorineural 
hearing loss.  Specifically the Veteran's audiometric results 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
65
85
90
LEFT
25
15
20
30
30

These findings show that the degree of impairment of the 
Veteran's right ear hearing loss meets the requirements for a 
current hearing loss disability of the right ear for VA 
service connection purposes under section 3.385 of VA 
regulations.  38 C.F.R. § 3.385.  The remaining question is 
whether the current right ear hearing loss is the result of 
aggravation of his preexisting right ear hearing loss during 
active service.

In this regard, there is no evidence of an increase in the 
degree or severity of hearing loss during service, and there 
is no evidence relevant to hearing loss for forty-five years 
thereafter.  Since there is no evidence of an increase in 
severity in service, the presumption of aggravation does not 
arise in this case.  See Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  As was noted 
above with regard to the presumption of soundness, since no 
presumption applies, the Board need not rebut it by clear and 
unmistakable evidence, but rather the Board will review the 
evidence pertaining to the issue of aggravation under the 
preponderance of the evidence standard.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.

With regard to the likelihood, if any, that the right ear 
myringotomy performed in service or noise exposure in service 
may have aggravated the pre-existing right ear hearing loss, 
the Board notes that the December 2006 VA examiner addressed 
this matter in the examination report.  The examiner reviewed 
the record, including the STRs, and noted,

[Service medical records] documented 
treatment (including right myringotomy) 
for early otitis media[,] right ear[,] 
during military service.  Follow-up exam 
documented healed right TM five days 
following myringotomy.  Enlistment 
physical documented scarring of both TMs, 
suggesting a history of childhood ear 
infections.  Veteran contends the right 
ear hearing loss worsened following 
myringotomy procedure.  The myringotomy 
was performed due to fluid in the right 
middle ear which would have affected the 
low frequencies.  Veteran's hearing loss 
is in the high frequencies and would not 
have been affected by myringotomy.  
Additionally, veteran admits extremely 
limited noise exposure during basic 
training, with use of hearing protection.

The examiner rendered the opinion that the Veteran's current 
hearing loss was not likely caused either by noise exposure 
in service or by the myringotomy procedure performed in 
December 1960.  

Thus, based on the December 2006 VA examiner's opinion, which 
is not contradicted by any other medical opinion of record, 
the Board concludes that the Veteran's right ear hearing 
loss, which pre-existed military service, was not aggravated 
beyond its normal progression during his active duty service. 
 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  In reaching this 
conclusion, the Board has not overlooked the Veteran's 
personal hearing testimony, his statements to his health care 
providers, or his representative's statements.  Lay testimony 
is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 
(2002).  However, laypersons are generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder). 

In this regard, the Board finds that whether right ear 
hearing loss, which pre-existed military service, was 
aggravated during service, is a question that requires 
medical knowledge.  Therefore, the Board finds more competent 
and credible the medical opinion of record from the December 
2006 VA examiner than the Veteran's and his representative's 
statements.  Id.  Accordingly, the Board finds that the 
evidence in this case preponderates against the claim that 
the Veteran's right ear hearing loss was aggravated during 
his active service, and the claim for service connection must 
be denied.  See Gilbert, 1 Vet. App. at 54; 38 C.F.R. 
§§ 3.102, 3.306, 3.385.

II.  Tuberculosis

In addition to the requirements for service connection in 
general, as noted above in this decision, certain regulations 
apply specifically for claims for service connection 
including the one noted below.  38 C.F.R. §§ 3.370, 3.371, 
3.372, 3.374, 3.375, 3.378.  These regulations are not 
relevant to this case because, as will be discussed further 
below, there is no evidence in this case of the existence of 
tuberculosis at any time during, before, or after active 
service.

In this regard, section 3.370(a) and (b) provide as follows 
concerning active disease:

(a)  Active disease.  X-ray evidence 
alone may be adequate for grant of direct 
service connection for pulmonary 
tuberculosis.  When under consideration, 
all available service department films 
and subsequent  films will be secured and 
read by specialists at designated 
stations who should have a current 
examination report and X-ray.  Resulting  
interpretations of service films will be 
accorded the same consideration for 
service-connection purposes as if 
clinically established, however, a  
compensable rating will not be assigned 
prior to establishment of an  active 
condition by approved methods. 

(b)  Inactive disease.  Where the veteran 
was examined at time of  entrance into 
active service but X-ray was not made, or 
if made, is not  available and there was 
no notation or other evidence of active 
or inactive reinfection type pulmonary 
tuberculosis existing prior to such  
entrance, it will be assumed that the 
condition occurred during service and 
direct service connection will be in 
order for inactive pulmonary tuberculosis 
shown by X-ray evidence during service in 
the manner prescribed in paragraph (a) of 
this section, unless lesions are first 
shown so soon after entry on active 
service as to compel the conclusion, on 
the basis of sound medical principles, 
that they existed prior to entry on 
active service.

The Board notes that this regulation contemplates that there 
is evidence of the existence of tuberculosis, either active 
or inactive, and provides guidance for the determination of 
whether tuberculosis was incurred in service or in the three-
year presumptive period following service. 

However, in this case, the Veteran's service treatment 
records are negative for any complaints, treatment, or 
diagnosis of tuberculosis.  Moreover, the evidence of record 
does not show that the Veteran sought treatment for 
tuberculosis immediately following his separation from 
service or for many decades, thereafter, if at all.  For 
example, the November 1960 enlistment examination report 
shows in Item 46 that the chest x-ray performed at that time 
was negative.  On the Report of Medical History at the time 
of enlistment, the Veteran checked "no" for "Have you ever 
had or have you now . . . tuberculosis?"  On the discharge 
examination report, dated in February 1961, chest x-ray was 
again negative.

In addition to the lack of evidence showing that tuberculosis 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis of tuberculosis to the Veteran's active service.  
In this regard, the only evidence in the record linking the 
Veteran's service to tuberculosis is his own statements made 
during the September 2009 Board hearing, wherein the Veteran 
contended that he was diagnosed with tuberculosis at St. 
Joseph's Hospital in Houston at or about August 1961, which 
places him within the three year post-service time period for 
presumptive service connection.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  The RO noted in the August 2005 notification 
letter that the Veteran had mentioned treatment at St 
Joseph's in his application form, and the RO provided him 
with the appropriate authorization forms so it could assist 
the Veteran in attempting to obtain these private records, 
the Veteran did not complete and return the form.  At the 
hearing before the Board in September 2009, the Veteran 
testified that these records had been destroyed and were 
unavailable.  

The Veteran also contended at his hearing that his medical 
records provided evidence of lung scarring which was 
diagnosed by his treating physicians as evidence of  
tuberculosis.  Upon review of the records obtained from the 
Social Security Administration, the Board notes that there is 
some evidence of lung scarring but no diagnosis of 
tuberculosis, active or inactive.  Rather, these private 
medical records show only that on a few instances, the 
Veteran provided a history of having been treated for 
tuberculosis around the age of 18 or 22.  On one occasion, he 
provided a history of having been treated for it in 1962.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  The medical 
evidence in this case, including treatment records obtained 
from the Social Security Administration, is absent for any 
treatment or diagnosis of tuberculosis.  Because the medical 
evidence does not establish that the Veteran has a current 
diagnosis of tuberculosis in this case, the Board finds that 
the Veteran is not entitled to service connection for 
tuberculosis.

While the Veteran may sincerely believe that he has 
tuberculosis, the Veteran, as a lay person, is not qualified 
to render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the Veteran's statements regarding a diagnosis do not 
constitute competent medical evidence on which the Board can 
make a service connection determination.

As such, there is no evidence of a current diagnosis with 
regards to this claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for tuberculosis.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for 
tuberculosis is not warranted.  See 38 U.S.C.A. §§ 1112, 
1131, 1137, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.370, 
et seq. (2009).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tuberculosis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


